DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 12-16-2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the ceramic semi-finished product" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 9, 10, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDougald ‘663 (US 2004/0245663 A1).
Regarding claim 1, MacDougald ‘663 teaches:
making available an adaptable anatomically shaped ceramic shell as a plastically adaptable green compact (¶ [0008], [0018]-[0020] - wherein the tape can be considered to have some anatomical shape, for example in Figs. 3, 4, and 6)
plastically adapting the anatomically shaped ceramic shell to a framework or a carrier (¶ [0008], [0018], [0027])
affixing the ceramic shell to the framework or to the carrier by means of a viscous ceramic filler compound as an equalization compound (¶ [0021]-[0027])
carrying out at least one firing step below a temperature of 1050°C (¶ [0028]).
Regarding claim 3, MacDougald ‘663 further teaches the ceramic filler compound has a color-imparting property (¶ [0025], [0027]).
Regarding claim 5, MacDougald ‘663 further teaches making a ceramic slip available, treating the slip to produce a slip film, forming a concave flexible ceramic shell in an anatomical shape, and removing the flexible ceramic shell in the form of the green compact (¶ [0021]-[0022]; Figures).
Regarding claim 6, MacDougald ‘663 further teaches pressing the slip film into a negative mold, deep-drawing, or introduction into mold plates takes place to form the concave ceramic shell (¶ [0021]).
Regarding claims 9 and 10, MacDougald ‘663 further teaches the green compact or a white compact that proceeds from the green compact is infiltrated, in which infiltration takes place with a glass or ceramic suspension, before the at least one firing step (¶ [0031]).
Regarding claim 12, MacDougald ‘663 further teaches a firing step for dense-sintering is carried out (¶ [0028], [0031]).
Regarding claim 14, MacDougald ‘663 further teaches the ceramic shell is structured as a cap or crown with a palatinal component (¶ [0008]; Figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougald ‘663 (US 2004/0245663 A1) in view of Leeson ‘537 (US 2017/0035537 A1).
Regarding claim 4, MacDougald ‘663 further teaches forming a semi-finished product which is produced as the green compact from a mixture comprising a ceramic powder and a binder system (¶ [0020]-[0026]), but is silent regarding the step of making an anatomically shaped ceramic shell available comprising chip-removing processing of a semi-finished product.  In analogous art of producing a dental prosthesis, Leeson ‘537 suggests producing a semi-finished product as a green compact from a mixture comprising a ceramic powder and a binder system, and making an anatomically shaped ceramic shell from the semi-finished product by .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDougald ‘663 (US 2004/0245663 A1).
Regarding claim 8, MacDougald ‘663 does not explicitly teaches that the step of making an anatomically shaped ceramic shell available takes place with at least two differently colored layers.  However, MacDougald ‘663 does suggest that at least two layers of different materials (¶ [0027]).  For two layers, there are only two possibilities - namely, the layers are the same color, or the layers are differently colored.  Particularly since MacDougald ‘663 suggests using different materials for different layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try making at least two layers differently colored as one of two possibilities, and to achieve a product of a desired end color.

Response to Arguments
Applicant's arguments filed 12-16-2021 have been fully considered but they are not persuasive. Applicant argues that MacDougald ‘663 (previously applied as a secondary reference) does not disclose or suggest a method for production of a dental prosthesis as currently claimed.  The rejections above outline how MacDougald ‘663 does apply to the method as now claimed.
Applicant’s remaining arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN SNELTING/Primary Examiner, Art Unit 1741